Order entered September 9, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                  No. 05-21-00621-CR          No. 05-21-00622-CR
                  No. 05-21-00623-CR          No. 05-21-00624-CR
                  No. 05-21-00627-CR          No. 05-21-00628-CR
                  No. 05-21-00629-CR          No. 05-21-00630-CR
                  No. 05-21-00634-CR          No. 05-21-00635-CR
                  No. 05-21-00636-CR          No. 05-21-00637-CR

                       BRANDIE OLIVAREZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                          Dallas County, Texas
     Trial Court Cause Nos. F18-22537-K, F18-41244-K, F18-45948-K,
    F19-14122-K, F19-14136-K, F20-22413-K, F20-22447-K, F20-41532-K,
          F19-40342-K, F20-22421-K, F20-45665-K & F20-45679-K

                                      ORDER

      On July 25, 2022, counsel filed a motion to withdraw and a supporting

Anders brief in these appeals. We issue this order to address deficiencies in

counsel’s motion, to order that appellant be provided with a copy of the brief and

the record, and to order that a supplemental clerk’s record be filed in one appeal.
      The motion to withdraw states that a copy of the brief, motion to withdraw,

notice of filing, and a complete copy of the record was delivered to “Mr. Celaya.”

The motion further states that “Mr. Celaya” had been “notified in writing of his

right to object to this motion and the applicable deadlines for filing a response.”

The certificate of service indicates that counsel mailed to appellant a copy of the

motion to withdraw and a letter notifying her that she had a right to file her own

response, but it does not indicate counsel transmitted to appellant a copy of the

brief or a copy of the record. The Court’s own letter enclosing a copy of counsel’s

motion and the brief was returned to sender for inadequate postage. Thus, it

appears from the record appellant has not received a copy of counsel’s Anders

brief. Appellant has filed a pro se letter with the Court seeking permission to

review the record and file her own response.

      The State has filed a response agreeing with counsel that the appeals are

frivolous, but noting that the clerk’s record in cause no. 05-21-00637-CR does not

include a copy of the trial court's judgment. Accordingly, we ORDER the Dallas

County District Clerk to file, within FOURTEEN DAYS of the date of this order,

a supplemental clerk’s record containing the judgment in cause no. 05-22-00637-

CR (trial court cause no. F20-45679-K).
      We ORDER counsel to file an amended motion to withdraw within

FOURTEEN DAYS of the date of this order. We ORDER counsel to serve a

copy of the amended motion to withdraw and the Anders brief on appellant.

      Because appellant has requested permission to review the record and file a

pro se brief, we ORDER counsel to send appellant paper copies of the clerk’s and

reporter’s records (with the exception of any CDs or DVDs which are not allowed

by regulations of the Texas Department of Criminal Justice).

      We ORDER counsel to provide this Court, within TWENTY DAYS of the

date of this order, with written verification that the amended motion to withdraw,

Anders brief, and record have been sent to appellant.

      Appellant’s pro se response is due by November 30, 2022.

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the Honorable Dominique Collins, Presiding Judge, Criminal

District Court No. 4; Felicia Pitre, Dallas County District Clerk; Valencia Bush;

and Marcella Paige Williams, assistant district attorney.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Brandie Olivarez, BIN #21001873, Kays Tower, KT 04-C, P.O. Box 660334,

Dallas, Texas 75266.

                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE